Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The abstract should be in narrative form within the range of 50 to 150 words in length”.

Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wada et al. (Hereinafter “Wada”) in the US patent application Publication Number US 20030053257 A1.


Regarding claim 1, Wada teaches a method (a testing method of an HGA and a manufacturing method of an HGA, whereby electrical characteristics can be measured without Paragraph [0009] Line 3-7; FIG. 10 illustrates a structure of an HGA as another embodiment according to the present invention, FIG. 11 illustrates a structure of a flexure and a lead conductor member formed thereon of the HGA shown in FIG. 10, and FIG. 12 illustrates an enlarged structure of test connection pads shown in FIG. 11; Paragraph [0107] Line 1-6) comprising:
supplying electrical energy to a First path [106a-106d] (lead conductors are the wired line which make the path) (A lead conductor member of a thin film conductive pattern is formed on the flexure 103 along its whole length. This lead conductor member has four trace conductors 106a-106d; Paragraph [0112] Line 1-4) by an inspection circuit (measurement circuit as the inspection circuit) with a short circuit between two first terminals [111a-111d] (pads 111a-111d are the terminals) (As apparently shown in FIG. 12, the lead conductor member in this embodiment further has four test connection pads 111a-111d capable of temporally shorting with the trace conductors 106a-106d, respectively; Paragraph [0114] Line 1-4; Then, test connection pads 111a-111d and trace conductors 106a-106d are electrically short-circuited, respectively (step S24) in Figure 13; Paragraph [0126] Line 1-3) through a first probe (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to Paragraph [0127] Line 1-12), 

    PNG
    media_image1.png
    786
    809
    media_image1.png
    Greyscale

Figure 12: Modified Figure 12 of Wada
the two first terminals [111a-111e] being included in a plurality of second terminals [111a1-111a2] included in a flexible printed circuit board (To the external connection pads 110a-110e, in fact, a link FPC (flexible print circuit) not shown will be connected; Paragraph [0113] Line 10-12), the flexible printed circuit board including: 
an electronic component (measurement probes of a measuring instrument; Paragraph [0127] Line 1) including the inspection circuit (a measurement instrument as the inspection circuit) and a plurality of third terminals [111c-111d]; the plurality of second terminals [111a1-111a2]; and a plurality of first wired lines [106a-106d] connecting the plurality of second terminals [111a1-111a2] and the plurality of third terminals [111c-111d], the first path being formed by: the two first terminals [111a1, [111a2]; two second wired lines (Figure 12 above shows the wired lines) connected to the two first terminals [110a] among the plurality of first wired lines (Figure 12 above shows the wired lines formed by the conductors 106a-106d); and two fourth terminals [111e] connected to the two second wired lines among the plurality of third terminals [111c, 111d]; and
detecting an electrical characteristic on the first path by the inspection circuit when the electrical energy is supplied to the first path (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d for measuring all of these signals, and thus electrical characteristics of the thin-film head element is obtained (step S25); Paragraph [0127] Line 1-14).


Regarding claim 3, Wada teaches a method, further comprising: 
upplying, with the short circuit between the two first terminalis through the first probe and with a short circuit between two fifth terminalis different from the two first terminalis among the plurality of second terminals through a second probe different from the first probe (Then, test connection pads 111a-111d and trace conductors 106a-106d are electrically short-circuited, respectively (step S24) in Figure 13; Paragraph [0126] Line 1-3), electrical energy between the first probe and the second probe by an inspection device connected to the flexible printed circuit board; and detecting an electrical characteristic between the first probe and the second probe by the inspection device when the electrical energy is supplied between the first probe and the second probe (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d for measuring all of these signals, and thus electrical characteristics of the thin-film head element is obtained (step S25); Paragraph [0127] Line 1-14). 

Regarding claim 4, Wada teaches a method, further comprising: 
supplying electrical energy to a second path by the inspection circuit, the second path being formed by: the two fifth terminals; two third wired Lines connected to the two fifth terminals among the plurality of first wired lines; and two sixth terminals connected to the two third wired lines among the plurality of third terminalis; and detecting an electrical characteristic on the second path by the inspection circuit when the electrical energy is supplied to the second path (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d for measuring all of these signals, and thus electrical characteristics of the thin-film head element is obtained (step S25); Paragraph [0127] Line 1-14). 


Regarding claim 5, Wada teaches a method, further comprising: 
supplying electrical energy to a second path by the inspection circuit, the second path being Formed by: the two fifth terminals; two third wired lines connected to the two fifth terminals among the plurality of first wired lines; and two sixth terminals connected to the two third wired lines among the plurality of third terminalis; and detecting an electrical characteristic on the second path by the inspection circuit when the electrical energy is supplied to the second path (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for  Paragraph [0127] Line 1-14). 


Regarding claim 6, Wada teaches a method (a testing method of an HGA and a manufacturing method of an HGA, whereby electrical characteristics can be measured without increasing parasitic capacitance and parasitic inductance of the lead conductor member; Paragraph [0009] Line 3-7; FIG. 10 illustrates a structure of an HGA as another embodiment according to the present invention, FIG. 11 illustrates a structure of a flexure and a lead conductor member formed thereon of the HGA shown in FIG. 10, and FIG. 12 illustrates an enlarged structure of test connection pads shown in FIG. 11; Paragraph [0107] Line 1-6) comprising:
supplying electrical energy to a first path and a second path (path created by the conductor 106-106d) in individually different periods (A lead conductor member of a thin film conductive pattern is formed on the flexure 103 along its whole length. This lead conductor member has four trace conductors 106a-106d; Paragraph [0112] Line 1-4) by an inspection circuit (measurement circuit as the inspection circuit) with a first terminal and a second terminal (pads 111a-111d are the terminals) in contact with a probe connected to ground potential (As apparently shown in FIG. 12, the lead conductor member in this embodiment further has four test connection pads 111a-111d capable of temporally shorting with the trace conductors 106a-106d, respectively; Paragraph [0114] Line 1-4; Then, test connection pads Paragraph [0126] Line 1-3; Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d for measuring all of these signals; Paragraph [0127] Line 1-12), 
the first terminal [111a] and the second terminal [111b] being included in a plurality of third terminals included in a flexible printed circuit board (To the external connection pads 110a-110e, in fact, a link FPC (flexible print circuit) not shown will be connected; Paragraph [0113] Line 10-12), the flexible printed circuit board including: an electronic component including the inspection circuit and a plurality of fourth terminals (measurement probes of a measuring instrument; Paragraph [0127] Line 1) including the inspection circuit (a measurement instrument as the inspection circuit) and a plurality of third terminals [111c]; the plurality of third terminals; and a plurality of first wired lines connecting the plurality of third terminals [111c] and the plurality of fourth terminals [111d], the first path being formed by: the first terminal; a second wired line connected to the first terminal among the plurality of first wired lines; and a fifth terminal [108] connected to the second wired line among the plurality of fourth terminals, the second path being formed by: the second terminal; a third wired line connected to the second terminal among the plurality of first wired lines; and a sixth terminal connected to the third wired line among the plurality of fourth terminals (Figure 12 above shows the wired lines formed by the conductors 106a-106d has the plurality of third terminals; and a plurality of first wired lines connecting the plurality of third terminals [111c] and the plurality of fourth terminals [111d], the first path being formed by: the first terminal; a second wired line connected to the first terminal among the plurality of first wired lines; and a fifth terminal [108] connected to the second wired line among the plurality of fourth terminals, the second path being formed by: the second terminal; a third wired line connected to the second terminal among the plurality of first wired lines; and a sixth terminal connected to the third wired line among the plurality of fourth terminals);
detecting an electrical characteristic on the first path by the inspection circuit in the period in which the electrical energy is supplied to the first path (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d for measuring all of these signals, and thus electrical characteristics of the thin-film head element is obtained (step S25); Paragraph [0127] Line 1-14); and
detecting an electrical characteristic on the second path by the inspection circuit in the period in which the electrical energy is supplied to the second path (conductors 106a-106d makes first path and second path as shown in Figure 12: Modified Figure 12 of Wada above) (Then, measurement probes of a measuring instrument are contacted to the test  Paragraph [0127] Line 1-14).

Regarding claim 7, Wada teaches an electronic component (a testing method of an HGA and a manufacturing method of an HGA, whereby electrical characteristics can be measured without increasing parasitic capacitance and parasitic inductance of the lead conductor member; Paragraph [0009] Line 3-7; FIG. 10 illustrates a structure of an HGA as another embodiment according to the present invention, FIG. 11 illustrates a structure of a flexure and a lead conductor member formed thereon of the HGA shown in FIG. 10, and FIG. 12 illustrates an enlarged structure of test connection pads shown in FIG. 11; Paragraph [0107] Line 1-6) comprising:
a plurality of first terminals [111a-111d] (pads 111a-111d are the terminals) (As apparently shown in FIG. 12, the lead conductor member in this embodiment further has four test connection pads 111a-111d capable of temporally shorting with the trace conductors 106a-106d, respectively; Paragraph [0114] Line 1-4; Then, test connection pads 111a-111d and trace conductors 106a-106d are electrically short-circuited, respectively (step S24) in Figure 13; Paragraph [0126] Line 1-3); and
a detection circuit (a measurement instrument) that supplies, with a short circuit between two first wired lines connected to two second terminalis among the plurality of first terminalis, electrical energy to a first path and detects an electrical characteristic on the first path when the electrical energy is supplied to the first path, the first path being formed by the two second terminals and the two first wired lines short-circuited each other (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d for measuring all of these signals, and thus electrical characteristics of the thin-film head element is obtained (step S25); Paragraph [0127] Line 1-14).

Regarding claim 9, Wada teaches a method of inspecting a magnetic disk device (a testing method of an HGA and a manufacturing method of an HGA, whereby electrical characteristics can be measured without increasing parasitic capacitance and parasitic inductance of the lead conductor member; Paragraph [0009] Line 3-7; FIG. 10 illustrates a structure of an HGA as another embodiment according to the present invention, FIG. 11 illustrates a structure of a flexure and a lead conductor member formed thereon of the HGA shown in FIG. 10, and FIG. 12 illustrates an enlarged structure of test connection pads shown in FIG. 11; Paragraph [0107] Line 1-6) comprising:
supplying electrical energy to a First path [106a-106d] (lead conductors are the wired line which make the path) (A lead conductor member of a thin film conductive pattern is formed on the flexure 103 along its whole length. This lead conductor member has four trace conductors 106a-106d; Paragraph [0112] Line 1-4) by an inspection circuit (measurement circuit as the inspection circuit) with a short circuit between two first terminals [111a-111d] (pads 111a-111d are the terminals) (As apparently shown in FIG. 12, the lead conductor member in this embodiment further has four test connection pads 111a-111d capable of temporally shorting with the trace conductors 106a-106d, respectively; Paragraph [0114] Line 1-4; Then, test connection pads 111a-111d and trace conductors 106a-106d are electrically short-circuited, respectively (step S24) in Figure 13; Paragraph [0126] Line 1-3) through a first probe (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d for measuring all of these signals; Paragraph [0127] Line 1-12), 
the two first terminals [111a-111e] being included in a plurality of second terminals [111a1-111a2] included in a flexible printed circuit board before built into a magnetic disk device (To the external connection pads 110a-110e, in fact, a link FPC (flexible print circuit) not shown will be connected; Paragraph [0113] Line 10-12; The load beam 104 has elasticity for Paragraph [01117] Line 1-2), the flexible printed circuit board including: 
an electronic component (measurement probes of a measuring instrument; Paragraph [0127] Line 1) including the inspection circuit (a measurement instrument as the inspection circuit) and a plurality of third terminals [111c-111d]; the plurality of second terminals [111a1-111a2]; and a plurality of first wired lines [106a-106d] connecting the plurality of second terminals [111a1-111a2] and the plurality of third terminals [111c-111d], the flexible printed circuit board being capable of electrically connecting a control device and a magnetic head in the magnetic disk device, the first path being formed by: the two first terminals [111a1, [111a2]; two second wired lines (Figure 12 above shows the wired lines) connected to the two first terminals [110a] among the plurality of first wired lines (Figure 12 above shows the wired lines formed by the conductors 106a-106d); and two fourth terminals [111e] connected to the two second wired lines among the plurality of third terminals [111c, 111d]; and
detecting an electrical characteristic on the first path by the inspection circuit when the electrical energy is supplied to the first path (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d  Paragraph [0127] Line 1-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wada ‘257 A1 in view of Yamashita in the US Patent Number US 6459272 B1.

Regarding claim 2, Wada fails to teach a method, further comprising: connecting the first path and a second path in series by switch included in the electronic component with the short circuit between the two first terminals through the first probe and with a short circuit between two fifth terminals different from the two first terminals among the plurality of second terminals through a second probe different from the first probe, the second path being formed by: the two fifth terminals, two third wired lines connected to the two fifth terminals among the plurality of first wired Lines; and two sixth terminalis connected to the two third wired lines among the plurality of third terminals, wherein the supplying includes supplying, by the inspection circuit, the electrical energy to a third path including the first path and the second path connected to the first path in series.

connecting the first path and a second path in series by switch [SW-P1 through SW-P7 and SW-M1 through SW-M7] included in the electronic component with the short circuit between the two first terminals through the first probe [P1] and with a short circuit between two fifth terminals different from the two first terminals among the plurality of second terminals through a second probe different from the first probe, the second path being formed by: the two fifth terminals, two third wired lines connected to the two fifth terminals among the plurality of first wired Lines; and two sixth terminalis connected to the two third wired lines among the plurality of third terminals (Figure 3 shows the short circuit between the two first terminals through the first probe [P1] and with a short circuit between two fifth terminals different from the two first terminals among the plurality of second terminals through a second probe different from the first probe, the second path being formed by: the two fifth terminals, two third wired lines connected to the two fifth terminals among the plurality of first wired Lines; and two sixth terminalis connected to the two third wired lines among the plurality of third terminals when the switch is on), wherein the supplying includes supplying, by the inspection circuit, the electrical energy to a third path including the first path and the second path connected to the first path in series (Those seven conductive spring probes P1 through P7, as shown in FIG. 3, form a connector unit and are connected with a current detector 8 through a multiplexor 7 which is formed by fourteen switches SW-P1 through SW-P7 and SW-M1 through SW-M7. In accordance with a selection signal given from the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wada in view of Yamashita, because Yamashita teaches to connect the first path and a second path in series by switch included in the electronic component with the short circuit between the two first terminals performs current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and inspects all wirings with the ends of the wirings of the wiring group still connected with each other.(Column 4 Line 11 -19).

Regarding claim 8, Wada fails to teach an electronic component, further comprising: c a switch that connects the first path and a second path in series, the second path being formed by, with a short circuit between two second wired lines connected to two third terminals different from the two second terminals among the plurality of first terminals, the two third terminals and the two second wired lines short-circuited each other, wherein the detection circuit supplies the 
Yamashita teaches an apparatus and a method for inspecting wiring on a circuit board, and more particularly it pertains to such circuit board inspection apparatus and method which inspect for any occurrence of a short-circuit and/or discontinuity of the wirings on the board (Column 1 Line 6-11), further comprising:
a switch [SW-P1 through SW-P7 and SW-M1 through SW-M7] that connects the first path and a second path in series, the second path being formed by, with a short circuit between two second wired lines connected to two third terminals different from the two second terminals among the plurality of first terminals, the two third terminals and the two second wired lines short-circuited each other (Figure 3 shows switch that connects the first path and a second path in series, the second path being formed by, with a short circuit between two second wired lines connected to two third terminals different from the two second terminals among the plurality of first terminals, the two third terminals and the two second wired lines short-circuited each other), wherein the detection circuit supplies the electrical energy to a third path including the first path and the second path connected to the first path in series and detects an electrical characteristic on the third path (Those seven conductive spring probes P1 through P7, as shown in FIG. 3, form a connector unit and are connected with a current detector 8 through a multiplexor 7 which is formed by fourteen switches SW-P1 through SW-P7 and SW-M1 through SW-M7. In accordance with a selection signal given from the controller 6, the multiplexor 7 controls ON/OFF of the respective switches SW-P1 through SW-P7 and SW-M1 through SW-M7. The multiplexor 7 connects only two of the seven probes P1 through P7 with Column 6 Line 39-49). The purpose of doing so is to perform current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and to inspect all wirings with the ends of the wirings of the wiring group still connected with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wada in view of Yamashita, because Yamashita teaches to connect the first path and a second path in series by switch performs current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and inspects all wirings with the ends of the wirings of the wiring group still connected with each other (Column 4 Line 11 -19).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 
Yao (US 20090207529 A1) discloses, “Flexible Printed Cable, Head Stack Assembly With The Same And Manufacturing Method Thereof-[0012] To achieve the above-mentioned objectives, an HSA comprises a plurality of actuator arms, a plurality of HGAs, and an FPC for connecting the HGAs with a printed circuit board of a control system. The HGAs connects with the corresponding actuator arms respectively and are stacked. Each of the HGAs has a slider and 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        2009